Citation Nr: 0815359	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which, in part, denied service connection 
for bilateral hearing loss and tinnitus. The veteran has 
perfected an appeal as to these issues. 

Issues not on appeal

In the above mentioned October 2005 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for a right foot condition, a non service-
connected pension and a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

In November 2005, the veteran filed a notice of disagreement 
(NOD) with respect to his claims of entitlement to service 
connection for a right foot condition and non service-
connected pension benefits, as well as the denial of service 
connection for hearing loss and tinnitus.  In January 2006, 
the veteran's claim of entitlement to non service-connected 
pension benefits was granted.  The veteran has not indicated 
his disagreement with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the effective date]. Therefore, this matter 
has been resolved and is not in appellate status.

With respect to the veteran's claim of entitlement to service 
connection for a right foot condition, in his March 2006 
substantive appeal (VA Form 9) the veteran indicated that he 
only wished to appeal the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Accordingly, the issue of entitlement to service connection 
for a right foot condition is not on appeal. 

The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with the RO's decision denying TDIU [the 
veteran does not in fact have any service-connected 
disabilities].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed left ear hearing loss and his military 
service, to include noise exposure therein.

2.  The competent medical evidence of record does not support 
a finding that tinnitus currently exists.


CONCLUSIONS OF LAW

1.  The documented level of right ear hearing loss has not 
met the threshold established by VA.  38 C.F.R. § 3.385.

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, an may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 11113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus. In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 8, 2005, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The June 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the June 2005 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed bilateral hearing loss 
and tinnitus.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient treatment 
records and provided him with a VA examination. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of presenting testimony 
at a personal hearing. 

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for bilateral hearing 
loss. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), in September 2005 a VA 
hearing examination was conducted by a certified audiologist. 
CNC speech recognition scores were 
100 percent in the veteran's right ear and 98 percent in his 
left.  The audiometric examination showed the following 
puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	10	20	40	50	37
Right (dB)	20	20	15	20	35	22

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 

The September 2005 VA examination establishes the presence of 
left ear hearing loss.  However, it fails to demonstrate any 
auditory threshold of 40 dB or greater for the veteran's 
right ear.  Audiometric testing did not reveal three or more 
auditory thresholds of 26 dB or greater or CNC speech 
recognition less than 94 percent for the right ear.  The 
level of right war hearing loss has not met the threshold 
established by 38 C.F.R. § 3.385.

There is no other competent medical evidence of record.  
Accordingly, Hickson element (1) has been satisfied for the 
veteran's left ear, but it has not been satisfied for the 
veteran's right ear. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of hearing loss in service.  The service medical records 
reveal that the veteran did not report any hearing problems 
while in service. The veteran's August  1971 separation 
examination indicates that the ears were normal upon 
separation.    

The Board adds that the first diagnosis of hearing loss comes 
from a February 2005 VA treatment record.  This is more than 
30 years after the veteran separated from service and long 
after the end of the one year presumptive period in 38 C.F.R. 
§ 3.309(a) had expired. 

Concerning in-service injury, the veteran has asserted that 
he suffered acoustic trauma during service.  Specifically, 
the veteran states that he was exposed to noise from 
personnel carriers and live fire exercises without the aid of 
hearing protection.  The veteran's personnel records reveal 
that he was an infantryman.  Based on the veteran's MOS, such 
noise exposure appears plausible.  Cf. Charles v. Principi, 
16 Vet. App. 370 (2002).  Element (2) has arguably been 
satisfied. 

With respect to Hickson element (3), medical nexus, the 
September 2005 VA examiner reviewed the veteran's claims 
folder, conducted a through examination and concluded that 
"the left ear hearing impairment observed today was not 
likely related to acoustical trauma during military 
service." In rendering this opinion, the examiner considered 
the veteran's occupational and recreational noise exposure.  
This opinion appears to be congruent with the evidence of 
record, which as alluded to above does not indicate any 
hearing problems in service or for many years thereafter.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his left ear 
hearing loss and service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Consequently, Hickson 
element (3) has not been met and the veteran's claim fails on 
this basis. 

Conclusion 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson element (1) has not been 
met for the veteran's right ear and element (3) has not been 
met with respect to either ear.  The benefit sought on appeal 
is accordingly denied.

2.  Entitlement to service connection for tinnitus. 

With respect to the tinnitus claim and Hickson element (1), 
there is no medical evidence indicating that the veteran has 
tinnitus.  During a February 2005 VA domiciliary admission 
history and physical, the veteran specifically denied having 
tinnitus.  Similarly, the September 2005 VA examiner noted 
that the veteran did not complain of tinnitus. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim, i.e., a competent 
medical diagnosis of tinnitus.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the veteran himself believes that he 
suffers from tinnitus, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

Moreover, the Board cannot help but notice that the veteran 
has denied the existence of tinnitus to medical care 
providers while he pursued his service connection claim.  In 
light of the negative medical records and VA examination 
report, the Board finds the veteran's recent statements 
concerning the existence of tinnitus to be self serving and 
lacking in credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the veteran's tinnitus 
claim, and the claim fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), there is no evidence of 
tinnitus in service. With respect to in-service injury, that 
is exposure to excessive levels of noise, the Board's 
discussion above applies.  Hickson element (2) is thus 
satisfied.

With respect to element (3), in the absence of a current 
diagnosis of tinnitus, it follows that a medical nexus is 
also lacking.  Such is the case here.  A review of the record 
reveals that the veteran has not submitted medical evidence 
attempting to link his in-service acoustic trauma to a 
diagnosis of tinnitus. Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the veteran's 
claim fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus, as Hickson elements (1) and (3) have not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


